Exhibit MDS INC. ANNUAL INFORMATION FORM FOR THE YEAR ENDED OCTOBER 31, 2008 January 27, 2009 Toronto, Canada INTERPRETATION ITEMS AFFECTING THE COMPARABILITY OF FINANCIAL INFORMATION OF PRIOR YEARS DOCUMENTS INCORPORATED BY REFERENCE CAUTION REGARDING FORWARD-LOOKING STATEMENTS 1. CORPORATE STRUCTURE 1.1 Jurisdiction of Incorporation 1.2 Current Organization 2. GENERAL DEVELOPMENT OF THE BUSINESS OF MDS 2.1 Overview 2.1.1 Life Sciences 2.1.2 Diagnostic Laboratories 2.1.3 Customers 2.1.4 Employees 2.2 Recent Industry Developments 2.3 Business Focus of MDS 2.4 Financial and Other Developments 2.4.1 Capital Structure 2.4.2 Acquisitions 2.4.3 Divestitures, Discontinuances and Other Transactions 2.4.4Strategic Considerations 3. NARRATIVE DESCRIPTION OF THE BUSINESS OF MDS 3.1 Reportable Operating Segments 3.2 MDS Pharma Services 3.3 MDS Nordion 3.4 MDS Analytical Technologies 3.5 Diagnostic Laboratories 3.6 Significant Investees 3.6.1 Lumira Capital Corp. 3.7 Principal Facilities 3.8 Research and Development 3.9 Environmental Compliance 3.10 Other Business Matters 3.10.1Risk Factors 3.10.2Legal Proceedings and Regulatory Actions 3.10.3Interest of Management and Others in Material Transactions 3.10.4Transfer Agent and Registrar 3.10.5Material Contracts 3.10.6Experts 4. SELECTED CONSOLIDATED FINANCIAL INFORMATION 4.1 Summary Annual Information (Year to October 31) 4.2 Dividends 4.3 Capital Structure 5. MANAGEMENT’S DISCUSSION AND ANALYSIS 6. MARKET FOR SECURITIES 7. DIRECTORS AND OFFICERS 7.1 Directors 7.2 Executive Officers 7.3 Additional Disclosure for Directors and Executive Officers 8. AUDIT COMMITTEE INFORMATION 8.1 Composition of the Audit Committee 8.2 Auditor Service Fees 8.3 Pre-approval Policy for External Audit Services 9. ADDITIONAL INFORMATION APPENDIX I – MDS INC. AUDIT COMMITTEE CHARTER APPENDIX II – DEFINITIONS The following are trademarks or registered trademarks of MDS Inc. or its subsidiaries: MDS; AB
